Proceeding to review the determination of the police commissioner of the city of New York in dismissing the petitioner, a patrolman, from the police force. Three separate charges were filed against the petitioner. As to two of the charges, the petitioner pleaded *983guilty. As to the third charge, the petitioner pleaded not guilty, was tried, and found guilty on four of the five specifications contained in the charge. Determination unanimously confirmed, with ten dollars costs and disbursements. No opinion. Present — Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ.